Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11, 13, and 15-21 are pending in this application. Claims 1, 8, and 21 are amended and claims 2-3, 12, and 14 are canceled by applicant’s amendment filed 6 June 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over van der Made et al. (U.S. 2017/0229117, hereinafter “van der Made”) in view of Khellah et al. (U.S. 2019/0115011, hereinafter “Khellah”), and further in view of Augustine et al. (U.S. 2018/0322384, hereinafter “Augustine”).
Regarding Claim 1, van der Made teaches an integrated circuit for signal detection in an offline state (fig. 2; ¶ [0024]), comprising:
a host processor configured to receive a signal stream (fig. 2, Microprocessor 204; ¶ [0026]);
a co-processor including an artificial neural network that is configured to identify one or more target signals among one or more signals received from the host processor (fig. 2, spiking neuron adaptive processor 208; ¶ [0027] – [0028]—the spiking neural networks identify target signals in the received audio stream); and
a communications interface between the host processor and the co-processor configured to transmit information therebetween (¶ [0028]—commands sent between the neuromorphic co-processor and the host processor indicate a communication interface).
van der Made does not specifically teach:
wherein the one or more target signals may be detected by way of a set of weights; and
wherein the signal stream is comprised of signals received by at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna.
However, Khellah teaches:
wherein one or more target signals may be detected by way of a set of weights (fig. 1; ¶ [0022] and [0062] - [0064]—weights are applied at the neurons to detect target signals).
These claimed elements were known in van der Made and Khellah and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weights and updating of Khellah with the integrated circuit and target signals of van der Made to yield the predictable result of wherein the one or more target signals may be detected by way of a set of weights. One would be motivated to make this combination for the purpose of facilitating training of the neural network to detect keywords, as described by Khellah, ¶ [0016].
van der Made/Khellah teaches wherein the signal stream is received by at least one of a variety of sensors, including video cameras and microphones (Van de Made, ¶ [0020] and [0025]), but does not explicitly teach wherein the signal stream is comprised of signals received by at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna. However, Augustine teaches a signal stream is comprised of signals received by at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna (fig. 1; ¶ [0020]—a neuromorphic processor receives a signal stream from sensor devices that may detect motion, temperature, physical contact {pressure}, and other types of sensors).
All of the claimed elements were known in van der Made/Khellah and Augustine and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the signal stream received from the types of sensors of Augustine with the circuit and signal stream of van der Made/Khellah to yield the predictable result of wherein the signal stream is comprised of signals received by at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna. One would be motivated to make this combination for the purpose of improving the user experience through cognitive computing that takes input from a variety of sensors sources, as suggested by Augustine, ¶ [0002].
Regarding Claim 4, van der Made/Khellah/Augustine teaches the one or more target signals are comprised of any of spoken keywords, specific sounds, desired image types or classes, and signal patterns among sensor data (van der Made, ¶ [0023]).
Regarding Claim 5, van der Made/Khellah/Augustine teaches the set of weights are stored in a memory storage that is accessible to the integrated circuit (Khellah, fig. 1; ¶ [0031] and [0064]—weights are associated with neurons, indicating that the set of weights are stored in memory storage that is accessible to the neurons in an integrated circuit).
Regarding Claim 6, van der Made/Khellah/Augustine teaches wherein the set of weights comprises a programmed file that is formed by way of training an external software model of the artificial neural network to recognize the one or more target signals (Khellah, ¶ [0061] and [0073]—training may be performed by an external computer and transmitted to the integrated circuit over a network).
Regarding Claim 7, van der Made/Khellah/Augustine teaches the offline state is comprised of an absence of connectivity between the integrated circuit and an external communications network, such as the Internet, the cloud (Khellah, ¶ [0061]—training may be performed offline and weights are transmitted to the integrated circuit, indicating that the integrated circuit processes input using the weights in an absence of connectivity to an external network by using the stored weights).
Regarding Claim 21, van der Made teaches a system for signal detection in an offline state (¶ [0024]), comprising a host processor on a first integrated circuit configured to receive a signal stream (fig. 2, Microprocessor 204; ¶ [0026]);
a co-processor on a second integrated circuit including an artificial neural network that is configured to identify one or more target signals among one or more signals (fig. 2, spiking neuron adaptive processor 208; ¶ [0027] – [0028]—the spiking neural networks identify target signals in the received audio stream); and
a communications interface between the host processor and the co-processor configured to transmit information therebetween (¶ [0028]—commands sent between the neuromorphic co-processor and the host processor indicate a communication interface).
van der Made does not specifically teach wherein the one or more target signals may be identified by way of a set of weights; and wherein the one or more signals are received by at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna. However, Khellah teaches wherein the one or more target signals may be identified by way of a set of weights (fig. 1; ¶ [0022] and [0062] - [0064]—weights are applied at the neurons to detect target signals).
These claimed elements were known in van der Made and Khellah and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weights and updating remotely of Khellah with the system and target signals of van der Made to yield the predictable result of wherein the one or more target signals may be detected by way of a set of weights. One would be motivated to make this combination for the purpose of facilitating training of the neural network to detect keywords, as described by Khellah, ¶ [0016].
van der Made/Khellah teaches wherein the one or more signals are received by at least one of a variety of sensors, including video cameras and microphones (Van de Made, ¶ [0020] and [0025]), but does not explicitly teach wherein the one or more signals are received by at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna. However, Augustine teaches one or more signals received by at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna (fig. 1; ¶ [0020]—a neuromorphic processor receives a signal stream from sensor devices that may detect motion, temperature, physical contact {pressure}, and other types of sensors).
All of the claimed elements were known in van der Made/Khellah and Augustine and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the signal stream received from the types of sensors of Augustine with the circuit and signal stream of van der Made/Khellah to yield the predictable result of wherein the one or more signals are received by at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna. One would be motivated to make this combination for the purpose of improving the user experience through cognitive computing that takes input from a variety of sensors sources, as suggested by Augustine, ¶ [0002].

Claims 8-11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (U.S. 2016/0379629, hereinafter “Hofer”) in view of Parada San Martin et al. (U.S. 2015/0127594, hereinafter “Parada”), and further in view of Augustine.
Regarding Claim 8, Hofer teaches a method for generating a weight file that causes an integrated circuit to detect desired user-specified signals (¶ [0020], [0024], and [0026]), comprising:
listing desired target signals that may be detected by a signal detector (¶ [0020]—word lists are desired target signals);
retrieving one or more signal databases that are comprised of standard target signals that may be detected by the signal detector (¶ [0024]—the static or pre-built vocabulary is a database of standard target signals);
combining the desired target signals and the one or more signal databases to build a modified database (¶ [0024] and [0037]); and
using the modified database to recognize the target signals and the standard signals (¶ [0027]).
Hofer teaches training the neural network implementation (¶ [0001]), but does not explicitly teach:
using the modified database to train a neural network implementation to recognize the target signals and the standard signals;
producing a set of weights by way of training the neural network implementation; and
translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit,
wherein the weight file are used to detect the desired user-specific signals received from at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna.
However, Parada teaches:
using a modified database to train a neural network implementation to recognize target signals and standard signals (¶ [0017] – [0018] and [0036] – [0037]);
producing a set of weights by way of training the neural network implementation (¶ [0003] – [0004] and [0034]); and
translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit (¶ [0003] – [0004] and [0034]—the weights are clearly stored for use by the neural network; ¶ [0109] describes storing data in files).
These claimed elements were known in Hofer and Parada and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the training a neural network of Parada with the neural network and weights of Hofer to yield the predictable result of using the modified database to train a neural network implementation to recognize the target signals and the standard signals; producing a set of weights by way of training the neural network implementation; and translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit. One would be motivated to make this combination for the purpose of enabling the neural network to recognize new desired target signals through the process of training.
Hofer/Parada suggests wherein the weight file are used to detect the desired user-specific signals received from at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna (Hofer, ¶ [0077]—a smart watch typically includes a motion sensor/accelerometers, a fingerprint sensor, and other biometric sensors), but does not explicitly teach these types of sensors. However, Augustine teaches signals received from at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna (fig. 1; ¶ [0020]—a neuromorphic processor receives a signal stream from sensor devices that may detect motion, temperature, physical contact {pressure}, and other types of sensors).
All of the claimed elements were known in Hofer/Parada and Augustine and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the signals received from the types of sensors of Augustine with the user-specific signals of Hofer/Parada to yield the predictable result of wherein the weight file are used to detect the desired user-specific signals received from at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna. One would be motivated to make this combination for the purpose of improving the user experience through cognitive computing that takes input from a variety of sensors sources, as suggested by Augustine, ¶ [0002].
Regarding Claim 9, Hofer/Parada teaches wherein listing comprises entering the target signals into a web-based application that is configured to generate the weight file (Hofer, ¶ [0091] – [0092]—the services to a user device may be provided via the internet, which indicates a web-based application. Parada, ¶ [0113] – [0114] also describes implementing services using a web interface).
Regarding Claim 10, Hofer/Parada/Augustine teaches listing comprises entering the target signals into a cloud-based application that is configured to generate the weight file (Hofer, ¶ [0080], [0094], [0098], and [0101]—many types of graphical and wireless interfaces may be used, including internet devices, which use cloud-based applications).
Regarding Claim 11, Hofer/Parada/Augustine teaches listing comprises entering the target signals into a stand-alone software that is configured to generate the weight file (Hofer, ¶ [0072]—programs may be provided on any form of media, including stand-alone software).
Regarding Claim 14, Hofer/Parada/Augustine teaches the target signals may be spoken keywords, non-verbal acoustic signals such as specific sounds, image types or classes to be detected by a smart camera (Hofer, ¶ [0029] and [0052]).
Regarding Claim 16, Hofer/Parada/Augustine teaches the neural network implementation is a software model of a neural network that is implemented in the integrated circuit comprising the signal detector (Parada, fig. 1; ¶ [0003], [0021], [0034], and [0107]).
Regarding Claim 17, Hofer/Parada/Augustine teaches the weight file may be provided to an end-user upon purchasing a mobile device (Hofer, ¶ [0016], [0020], and [0023]—the mobile device employs a user-specific vocabulary for recognition, indicating that the weights are determined and provided to an end-user upon purchasing the mobile device).
Regarding Claim 18, Hofer/Parada/Augustine teaches the weight file may be programmed into one or more chips that may be purchased by an end-user for use in a mobile device (Hofer, ¶ [0016], [0020], and [0023]—the mobile device employs a user-specific vocabulary for recognition, indicating that the weights are determined and provided to an end-user upon purchasing the mobile device, which inherently includes chips in the device that are purchased by the user).
Regarding Claim 19, Hofer/Parada/Augustine teaches upon an end-user installing the weight file the mobile device, the signal detector may detect the target signals by way of the set of weights (Hofer, ¶ [0026] – [0027]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Parada in view of Augustine, as applied to claim 8, above, and further in view of Ramos et al. (U.S. 2019/0244113, hereinafter “Ramos”).
Regarding Claim 15, Hofer/Parada/Augustine does not specifically teach wherein combining comprises labeling the target signals with corresponding labels and labeling all other signals by way of a generic label. However, Ramos teaches labeling target signals with corresponding labels and labeling all other signals by way of a generic label (¶ [0028] – [0029]—target signals are labelled with a classification for the target and a positive indication, while all other signals that do not comprise a target signal are labelled with the generic “negative” label).
All of the claimed elements were known in Hofer/Parada/Augustine and Ramos and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the labels of Ramos with target signals of Hofer/Parada/Sullivan to yield the predictable result of wherein combining comprises labeling the target signals with corresponding labels and labeling all other signals by way of a generic label. One would be motivated to make this combination for the purpose of improving the efficiency of labeling and classification of target signals (Ramos, ¶ [0002]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Parada in view of Augustine, as applied to claim 8, above, and further in view of Khellah.
Regarding Claim 20, Hofer/Parada/Augustine does not specifically teach wherein the signal detector continues detecting target signals in an offline state comprised of an absence of connectivity between the signal detector and an external communications network, such as the Internet, the cloud. However, Khellah teaches a signal detector continues detecting target signals in an offline state comprised of an absence of connectivity between the signal detector and an external communications network, such as the Internet, the cloud (¶ [0061]—training may be performed offline and weights are transmitted to the integrated circuit, indicating that the integrated circuit processes input using the weights in an absence of connectivity to an external network by using the stored weights).
These claimed elements were known in Hofer/Parada/Augustine and Khellah and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the offline operation of Khellah with the signal detector of Hofer/Parada/Augustine to yield the predictable result of wherein the signal detector continues detecting target signals in an offline state comprised of an absence of connectivity between the signal detector and an external communications network, such as the Internet, the cloud. One would be motivated to make this combination for the purpose of improving a user experience by enabling operation when internet connectivity is unavailable.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-11, 13, and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the previously cited art does not explicitly teach the amended limitation “wherein the signal stream is comprised of signals received by at least one of: an infrared sensor, a pressure sensor, a temperature sensor, a proximity sensor, a motion sensor, a fingerprint scanner, a photo eye sensor, and a wireless signal antenna” (claim 1) of independent claims 1, 8, and 21, new prior art reference Augustine teaches this limitation, as detailed above. The examiner also notes that van der Made teaches sensors that include a video camera (¶ [0020] and [0025]). Some cameras are capable of detecting and recording infrared light, and cameras can be used to detect motion with appropriate hardware of software. In addition, Hofer suggests several of the types of sensors listed in the claims. ¶ [0077] of Hofer states that the device may be a smart watch. A smart watch typically includes a motion sensor/accelerometers, a fingerprint sensor, and other biometric sensors to detect the state and activity of a user. So strong suggestions of these sensors were present in the art that was previously used as grounds of rejection, and Augustine explicitly states the use of many of the sensors recited by claims 1, 8, and 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
E. Farella, M. Rusci, B. Milosevic and A. L. Murphy, (“Technologies for a Thing-Centric Internet of Things,”) 2017 IEEE 5th International Conference on Future Internet of Things and Cloud (FiCloud), 2017, pp. 77-84, doi: 10.1109/FiCloud.2017.58 teaches a variety of sensors used in Internet of Things devices, which may operate with neuromorphic networks
Rusci, Manuele, et al. (“A sub-mW IoT-endnode for always-on visual monitoring and smart triggering,” IEEE Internet of Things Journal 4.5 (2017): 1284-1295 teaches a camera that wakes up a system from a sleep mode when it detects motion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






/HAL SCHNEE/Primary Examiner, Art Unit 2129